Citation Nr: 0012934	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-09 203	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Whether a request for waiver of recovery of an overpayment of 
Dependents' Educational Assistance (DEA) benefits paid 
pursuant to Chapter 35, Title 38, United States Code, in the 
amount of $781.07 was timely filed.



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel


INTRODUCTION

The veteran's period of active service has not been verified 
in connection with this appeal.  The appellant is the 
veteran's spouse.  Her appeal ensues from a December 1997 
determination of the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office in St. Paul, Minnesota.  In December 1999, 
the Board of Veterans' Appeals (Board) remanded this claim to 
the RO for additional development.


FINDINGS OF FACT

1.  The RO paid the appellant educational assistance pursuant 
to the provisions of 38 U.S.C.A. Chapter 35 for the periods 
extending from January 3, 1996 to March 22, 1996, and from 
April 1, 1996 to June 14, 1996. 

2.  In March 1996, the appellant informed the RO that she did 
not attend her classes during the winter term (January 3, 
1996 to March 22, 1996); after the receipt of this 
information, the RO terminated the appellant's educational 
assistance retroactively, effective January 3, 1996, and an 
overpayment resulted.

3.  On March 22, 1996, the RO notified the appellant of the 
overpayment at issue, her right to request waiver of recovery 
of the overpayment, and the fact that such a request must be 
filed within 180 days of that notice.

4.  The RO received the appellant's request for waiver of 
recovery of the overpayment at issue on November 7, 1997.



CONCLUSION OF LAW

The appellant's request for waiver of recovery of an 
overpayment of DEA benefits paid pursuant to Chapter 35, 
Title 38, United States Code, in the amount of $781.07 was 
not timely filed.  38 U.S.C.A. § 5302(a) (West 1991); 38 
C.F.R. § 1.963(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1995, the RO received a VA Form 22-5490 
(Application for Survivors' and Dependents' Educational 
Assistance) from the appellant indicating that she expected 
to enter an educational program at Everett Community College 
in September 1995.  In February 1996, the RO received two VA 
Forms 22-1999 (Enrollment Certification) from Everett 
Community College certifying the appellant's enrollment in an 
educational program from January 3, 1996 to March 22, 1996, 
and from April 1, 1996 to June 14, 1996.  According to a VA 
Form 22-8945 (Education Award), the RO sent the appellant a 
check on February 15, 1996 representing an award of Chapter 
35 benefits for the aforementioned enrollment periods.  

In March 1996, the RO received a VA Form 22-1999b (Notice of 
Change in Student Status) from the appellant indicating that 
she did not attend her classes during the winter term.  After 
the receipt of this information, the RO terminated the 
appellant's educational assistance retroactively, effective 
January 3, 1996 to March 22, 1996.  The RO took this action 
after it had already sent the appellant a check covering 
enrollment at Everett Community College during both the 
winter and spring terms.  An overpayment of Chapter 35 
educational assistance benefits in the amount of $781.07 thus 
resulted.

The Board has reviewed the circumstances surrounding the 
indebtedness in this case, and notes that there is neither an 
assertion nor a showing that, in light of applicable legal 
criteria, the overpayment of Chapter 35 educational 
assistance benefits was not properly created.  The issue 
before the Board is whether the appellant submitted a request 
for a waiver of the overpayment in a timely manner.  

According to a February 2000 memorandum from the Chief of 
Operations at the VA Debt Management Center, a printout of a 
screen from the Centralized Accounts Receivable Online System 
(CAROLS), and a copy of a standard notice of overpayment, on 
March 22, 1996, the RO notified the appellant by letter at 
her latest address of record of the overpayment at issue, her 
right to request waiver of recovery of the overpayment, and 
the fact that such a request must be filed within 180 days of 
that notice.  The RO received the appellant's request for 
waiver of recovery of the overpayment at issue on November 7, 
1997.

A request for a waiver of recovery of an indebtedness will 
only be considered if it is made within 180 days following 
the date of notice of indebtedness, if such notice was issued 
on or after April 1, 1983.  38 C.F.R. § 1.963(b)(2) (1999).  
In this case, despite the fact that the RO notified the 
appellant of the time limit for filing a waiver request, the 
appellant waited in excess of a year before requesting a 
waiver of recovery of the overpayment.  On Remand, in 
February 2000, this fact was verified by VA's Debt Management 
Center.  Moreover, the appellant has not alleged and there is 
no indication that error by either VA or the postal 
authorities delayed notice to the appellant, or that due to 
other circumstances beyond the appellant's control, there was 
a delay in her receipt of the notification of indebtedness 
beyond the time customarily required for mailing.  

In light of the foregoing, the Board concludes that the 
appellant's request for waiver of recovery of the overpayment 
at issue was not timely received.  As the law in this case is 
dispositive, the claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The appellant's request for a waiver of recovery of an 
overpayment DEA benefits paid pursuant to Chapter 35, Title 
38, United States Code, in the amount of $781.07 not having 
been timely received, the appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

